Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1:

An ignition coil for an internal combustion engine, comprising:
a primary bobbin made of an insulating material and including a winding cylinder part and a connection part connected to the winding cylinder part and positioned between the winding cylinder part and a connector part;
a primary coil including a primary main coil and a primary sub coil separately wound around the winding cylinder part; and 
a secondary coil that is concentric with the primary coil, wherein, 
when one of the primary main coil and the primary sub coil that includes an innermost coil part around the winding cylinder part is defined as a firstly-wound coil and the other is defined as a secondly-wound coil, and 
firstly-wound ends, which are a pair of ends of the firstly-wound coil, and secondly-wound ends, which are a pair of ends of the secondly-wound coil, are attached to the connection part, further comprising: 
a central core made of a soft magnetic material and placed on an inner side of the primary coil and the secondary coil; 
an outer core made of a soft magnetic material, forming a closed magnetic path together with the central core, and placed on an outer side of the primary coil and the secondary coil; and 
when a direction parallel to a central axis of the winding cylinder part being defined as an axial direction, a permanent magnet placed between an inner surface of the outer core and an end face of the central core that is closer to the connection part in the axial direction, wherein, 
the primary sub coil is disposed at a position closer to the permanent magnet than the primary main coil in the axial direction.

Ignition coils having primary and secondary coils are very well known in the art, to include those with a two-part primary coil; for example, see Miyake et al. (US Pub No 2019/0120198) and Ohno (US Pub No 2020/0049120). 
However, the specific details of the firstly-wound ends and the secondly-wound ends, as set forth in the independent claim, in addition to the spatial relationship of the primary main and sub coils to the permanent magnet, are sufficient to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747